

Exhibit 10.1


FORM OF RESTRICTED STOCK AGREEMENT
Pursuant to the Notice of Grant of Stock (the “Grant Notice”) attached to this
Restricted Stock Agreement (the “Agreement”), Essent Group Ltd. (the “Company”)
has granted to the holder named in the row entitled “Participant Name” in the
Grant Notice (the “Participant”) the number of shares of Stock (as defined
below) set forth in the row entitled “Share Amount” in the Grant Notice (the
“Shares”) pursuant to the Company’s 2013 Long-Term Incentive Plan, as amended
from time to time (the “Plan”).


ARTICLE I.

GENERAL
1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in Exhibit A to this Agreement, the Plan or the
Grant Notice.
1.2    Incorporation of Terms of Plan. The Shares issued to Participant
hereunder are subject to the terms and conditions set forth in this Agreement
and the Plan, which is incorporated herein by reference. In the event of any
inconsistency between the Plan and this Agreement or the Grant Notice, the terms
of the Plan shall control.
ARTICLE II.    
ISSUANCE OF SHARES
2.1    Issuance of Shares. In consideration of Participant’s past and/or
continued employment with or service to the Company or one of its Affiliates and
for other good and valuable consideration, effective as of the date set forth in
the Grant Notice in the row entitled “Grant/Award Date” (the “Grant Date”), the
Company has granted to Participant the number of Shares set forth in the Grant
Notice, upon the terms and conditions set forth in the Grant Notice, the Plan
and this Agreement.
2.2    Issuance Mechanics. As of the Grant Date, the Company shall issue the
Shares in the form of the Company’s common shares, par value $0.015 per share
(“Stock”), to Participant and shall (a) cause a stock certificate or
certificates representing such shares of Stock to be registered in the name of
Participant, or (b) cause such shares of Stock to be held in book-entry form. If
a stock certificate is issued, it shall be delivered to and held in custody by
the Company and shall bear the restrictive legends required by Section 5.1. If
the shares of Stock are held in book-entry form, then such entry will reflect
that the shares are subject to the restrictions of this Agreement.
ARTICLE III.    
FORFEITURE AND TRANSFER RESTRICTIONS
3.1    Forfeiture Restriction. Subject to the provisions of Section 3.2 below,
in the event of Participant’s Termination for any reason, including as a result
of Participant’s death or Disability, all of the Unreleased Shares (as defined
in Section 3.2(d) below) shall thereupon be forfeited immediately for no
consideration and without any further action by the Company (the “Forfeiture
Restriction”), except as otherwise provided in a written agreement between
Participant and the Company. Upon the occurrence of such forfeiture, the Company
shall become the legal and beneficial owner of the Unreleased Shares and all
rights and interests therein or relating thereto, and the Company shall have the
right to retain and transfer to its own name the number of Unreleased Shares
being forfeited by Participant. The Unreleased Shares shall


1



--------------------------------------------------------------------------------




be held by the Company in accordance with Section 3.3 until the Shares are
forfeited as provided in this Section 3.1, until such Unreleased Shares are
fully released from the Forfeiture Restriction as provided in Section 3.2 or
until such time as this Agreement is no longer in effect. Participant hereby
authorizes and directs the Company (or such person designated by the Committee),
to transfer any Unreleased Shares that are forfeited pursuant to this Section
3.1 from Participant to the Company.
3.2    Release of Shares from Forfeiture Restriction.
(a)     Following the completion of the Performance Period, the Committee shall
determine the Company’s BVPS Growth Percentage and will certify the level of
achievement with respect to the BVPS Vesting Percentage and the portion of
Shares granted herein that have become Earned Shares. Following the Committee’s
determination, Participant shall immediately forfeit for no consideration any
and all Shares which do not become Earned Shares, and Participant’s rights in
any such Shares which do not become Earned Shares shall immediately lapse and
expire. Each Earned Share shall be fully vested on the date set forth in the
Grant Notice under the heading “Vesting Schedule” (the “Vesting Date”).
(b)    Notwithstanding the foregoing, if a Change in Control occurs:
(i)    on or following the completion of the Performance Period but prior to the
Vesting Date, one hundred percent (100%) of the then-unvested Earned Shares
shall fully vest upon the consummation of such Change in Control; or
(ii)    prior to the expiration of the Performance Period:
(A)    the number of Shares which become Earned Shares upon the consummation of
such Change in Control shall be the number of Shares that would have become
Earned Shares at the “Target” level BVPS Growth Percentage as set forth in the
definition of “BVPS Vesting Percentage” in Exhibit A hereto; and
(B)    the treatment of the Earned Shares determined pursuant to
Section 3.2(b)(ii)(A) above will be dependent upon whether the acquiring or
surviving company (the “Acquirer”) assumes the outstanding equity awards as
follows:
(i)    if the Acquirer does not assume the Shares on or before the date of such
Change in Control, the Earned Shares shall become fully vested on such date and
shall be treated in the same manner as Stock held by shareholders of the Company
in connection with such Change in Control; or
(ii)    if the Acquirer assumes the Shares, provided that Participant remains
employed by the Service Recipient pursuant to terms and conditions substantially
similar to those set forth in the Participant’s Employment Agreement with the
Service Recipient, dated September 30, 2013, as such agreement may be amended,
restated or otherwise modified from time to time (the “Employment Agreement”),
the Acquirer or any of their respective Affiliate(s), as the case may be, upon
and after the consummation of such Change in Control, the Earned Shares shall be
converted into a number of time-based restricted shares of the Acquirer’s common
stock (or, if the Acquirer is a subsidiary of another company, time-based
restricted shares of the Acquirer’s ultimate parent entity) that have in the
aggregate a fair market value equal to the fair market value of such Earned
Shares as of the consummation of such Change in Control, and that shall fully
vest on the earlier of (A) December 31, 2021, or (B) a Termination of
Participant’s employment with the Service Provider, the Acquirer and/or their
respective Affiliate(s) upon or after such Change in Control as a result of
Participant’s death or


2

--------------------------------------------------------------------------------




Disability (as such term is defined in and subject to the applicable provisions
set forth in the Employment Agreement), a Termination by the Company without
Cause (as such term is defined in and subject to the applicable provisions set
forth in the Employment Agreement), or a Termination by Participant for Good
Reason (as such term is defined in and subject to the applicable provisions set
forth in the Employment Agreement); provided, however, that notwithstanding the
foregoing, in no event shall any Earned Shares be exchanged for or converted
into shares of a class or series that is not publicly traded and marketable as
of the date of such Change in Control without the prior consent of Participant
in his or her sole discretion, and in the event that Participant does not so
consent then such Earned Shares shall be deemed to be fully vested as of such
Change in Control in accordance with Section 3.2(b)(ii)(A) and shall be treated
in the same manner as Stock held by shareholders of the Company in connection
with such Change in Control; and
(C)    Participant shall immediately forfeit for no consideration any and all
Shares which do not become Earned Shares as of the consummation of such Change
in Control, and Participant’s rights in any such Shares which do not become
Earned Shares shall immediately lapse and expire.
(c)     In the event Participant incurs a Termination as a result of
(i) Participant’s death, (ii) Participant’s Disability (as such term is defined
in and subject to the applicable provisions set forth in the Employment
Agreement), (iii) a Termination by the Service Recipient without Cause (as such
term is defined in and subject to the applicable provisions set forth in the
Employment Agreement), (iv) a Termination by Participant for Good Reason (as
such term is defined in and subject to the applicable provisions set forth in
the Employment Agreement), or (v) a voluntary Termination by Participant that
follows (x) satisfaction for late, normal or early retirement under the
tax-qualified defined contribution plan in which Participant is eligible to
participate, as defined in such plan or (y) the date after which Participant has
attained the age of sixty-two (62) and completed at least ten (10) years of
continuous service with the Company or its Affiliates, then:
(i)    if such Termination occurs on or following the completion of the
Performance Period, one hundred percent (100%) of the Earned Shares for such
Performance Period shall fully vest upon the Vesting Date;
(ii)    if such Termination occurs prior to the expiration of the Performance
Period, the Shares shall remain outstanding through the last day of the
Performance Period, without regard to the Termination, the number of Shares
which become Earned Shares, if any, shall be determined based on the BVPS
Vesting Percentage during the Performance Period, and the number of Earned
Shares that become vested shall be determined by multiplying the number of
Earned Shares by a fraction, the numerator of which is the number of days which
elapsed from the commencement of the Performance Period through the date of the
Termination and the denominator of which is 1,095, and any other unvested Shares
(excluding unvested Earned Shares) as of such date shall immediately be
forfeited for no consideration, and Participant’s rights in any such unvested
Shares (excluding unvested Earned Shares) shall immediately lapse and expire
(the “Initial Termination Shares”); provided, however that if such Termination
is by the Service Recipient without Cause or by Participant for Good Reason and:
(A)    a Change in Control does not occur prior to the last day of the
Performance Period (assuming no Change in Control), (1) if the date of the
Termination was not more than 180 days prior to the last day of the Performance
Period, the unvested Earned Shares shall remain outstanding through the last day
of the 180-day period following the date of the Termination (the “Protected
Period”), and (2) if a Change in Control occurs after the last day of the
Performance Period and during the Protected Period, then in addition to the
vesting of the Initial Termination Shares upon such Termination, one hundred
percent


3

--------------------------------------------------------------------------------




(100%) of the then-unvested Earned Shares shall fully vest upon the consummation
of such Change in Control; and
(B)    a Change in Control occurs prior to the last day of the Performance
Period (assuming no Change in Control) and during the Protected Period, the
number of Shares which become Earned Shares will be determined in accordance
with Section 3.2(b)(ii).
(d)    The Shares shall be released from the Forfeiture Restriction in
accordance with the vesting schedule set forth in the Grant Notice. Any of the
Shares which, from time to time, have not yet been released from the Forfeiture
Restriction are referred to herein as “Unreleased Shares.” In the event any of
the Unreleased Shares are released from the Forfeiture Restriction, any Retained
Distributions (as defined below) paid on such Unreleased Shares shall be
promptly paid by the Company to Participant. As soon as administratively
practicable following the release of any Shares from the Forfeiture Restriction,
the Company shall, as applicable, either deliver to Participant the certificate
or certificates representing such Shares in the Company’s possession belonging
to Participant, or, if the Shares are held in book-entry form, then the Company
shall remove the notations indicating that the Shares are subject to the
restrictions of this Agreement. Participant (or the beneficiary or personal
representative of Participant in the event of Participant’s death or incapacity,
as the case may be) shall deliver to the Company any representations or other
documents or assurances as the Company or its representatives deem necessary or
advisable in connection with any such delivery.
3.3    Escrow.
(a)    The Unreleased Shares shall be held by the Company until such Unreleased
Shares are forfeited as provided in Section 3.1, until such Unreleased Shares
are fully released from the Forfeiture Restriction as provided in Section 3.2,
or until such time as this Agreement is no longer in effect. Participant shall
not retain physical custody of any certificates representing Unreleased Shares
issued to Participant. Participant, by acceptance of this Agreement, shall be
deemed to appoint, and does so appoint, the Company and each of its authorized
representatives as Participant’s attorney(s)-in-fact to effect any transfer of
forfeited Unreleased Shares (and Retained Distributions, if any, paid on such
forfeited Unreleased Shares) to the Company as may be required pursuant to the
Plan or this Agreement, and to execute such representations or other documents
or assurances as the Company or such representatives deem necessary or advisable
in connection with any such transfer. To the extent allowable by applicable law
and the applicable rules of each national securities exchange on which the Stock
is listed, the Company, or its designee, shall not be liable for any act it may
do or omit to do with respect to holding the Shares in escrow and while acting
in good faith and in the exercise of its judgment.
(b)    The Company will retain custody of all cash dividends and other
distributions (“Retained Distributions”) made or declared with respect to
Unreleased Shares (and such Retained Distributions will be subject to the
Forfeiture Restriction and the other terms and conditions under this Agreement
that are applicable to the Shares) until such time, if ever, as the Unreleased
Shares with respect to which such Retained Distributions shall have been made,
paid or declared shall have become vested pursuant to the Grant Notice. Retained
Distributions that were made or declared in cash will be deemed reinvested in
notional shares of Stock such that upon release and distribution of such
Retained Distributions to Participant as set forth in the immediately preceding
sentence, Participant shall be entitled to receive on the date of such
distribution or release an amount of cash or the number of whole shares of Stock
or a combination thereof, as determined by the Committee, the aggregate fair
value of which shall be equal to the Fair Market Value of the notional shares of
Stock to which such released Retained Distributions relate. Any Retained
Distributions with respect to Unreleased Shares shall be forfeited in the event
such Unreleased Shares are forfeited.


4

--------------------------------------------------------------------------------




3.4    Rights as Stockholder. Except as otherwise provided herein, upon issuance
of the Shares by the Company, Participant shall have all the rights of a
stockholder with respect to said Shares, subject to the restrictions herein,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect to the Shares.
ARTICLE IV.    
TAXATION AND TAX WITHHOLDING
4.1    Representation. Participant represents to the Company that Participant
has reviewed with his or her own tax advisors the federal, state, local and
foreign tax consequences of this investment and the transactions contemplated by
this Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
is ultimately liable and responsible for all taxes owed in connection with this
investment and the transactions contemplated by this Agreement, regardless of
any action the Company or any of its Affiliates take with respect to any tax
withholding obligations that arise in connection with the Shares. Neither the
Company nor any of its Affiliates make any representation or undertaking
regarding the treatment of any tax withholding in connection with the Shares or
Participant’s sale of shares of Stock. The Company and its Affiliates do not
commit and are under no obligation to structure this investment or the
transactions contemplated by this Agreement to reduce or eliminate Participant’s
tax liability.
4.2    Section 83(b) Election. If Participant makes an election under Section
83(b) of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), to be
taxed with respect to the Shares as of the date of transfer of the Shares rather
than as of the date or dates upon which Participant would otherwise be taxable
under Section 83(a) of the Code, Participant shall deliver a copy of such
election to the Company promptly upon filing such election with the Internal
Revenue Service.
4.3    Tax Withholding. Notwithstanding any other provision of this Agreement:
(a)    The Company and its Affiliates have the authority to deduct or withhold,
or require Participant to remit to the Company or the applicable Affiliate, an
amount sufficient to satisfy applicable federal, state, local and foreign taxes
(including the employee portion of any FICA obligation) required by law to be
withheld with respect to any taxable event arising pursuant to this Agreement.
The Company and its Affiliates may withhold or Participant may make such payment
in one or more of the forms specified below:
(i)    by cash or check made payable to the Company or its Affiliate with
respect to which the withholding obligation arises;
(ii)    by the deduction of such amount from other compensation payable to
Participant;
(iii)    with respect to any withholding taxes arising in connection with the
vesting of the Shares, with the consent of the Committee, by requesting that the
Company and its Affiliates withhold a net number of vested Shares having a then
current Fair Market Value not exceeding the amount necessary to satisfy the
withholding obligation of the Company and its Affiliates based on the minimum
applicable statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes;
(iv)    with respect to any withholding taxes arising in connection with the
vesting of the Shares, with the consent of the Committee, by tendering to the
Company vested shares of Stock having


5

--------------------------------------------------------------------------------




a then current Fair Market Value not exceeding the amount necessary to satisfy
the withholding obligation of the Company and its Affiliates based on the
minimum applicable statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes;
(v)    with respect to any withholding taxes arising in connection with the
vesting of the Shares, through the delivery of a notice that Participant has
placed a market sell order with a broker acceptable to the Company with respect
to those Shares that are then becoming vested and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company or the Affiliate with respect to which the withholding obligation arises
in satisfaction of such withholding taxes; provided that payment of such
proceeds is then made to the Company or the applicable Affiliate at such time as
may be required by the Committee, but in any event not later than the settlement
of such sale; or
(vi)    in any combination of the foregoing.
(b)    With respect to any withholding taxes arising in connection with the
Shares, in the event Participant fails to provide timely payment of all sums
required pursuant to Section 4.3(a), the Company shall have the right and
option, but not the obligation, to treat such failure as an election by
Participant to satisfy all or any portion of Participant’s required payment
obligation pursuant to Section 4.3(a)(ii) or Section 4.3(a)(iii) above, or any
combination of the foregoing as the Company may determine to be appropriate;
provided that, in the event a taxable event occurs in connection with the shares
of a successor entity following a Change in Control, then Participant shall have
the right to elect to satisfy applicable withholding taxes in accordance with
the cashless method described in Section 4.3(a)(iii) above.
(c)    The Company shall not be obligated to deliver any certificate
representing the Shares to Participant or his or her legal representative unless
and until Participant or his or her legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state, local and foreign
taxes applicable with respect to the taxable income of Participant resulting
from the vesting of the Shares or any other taxable event related to the Shares.
(d)    In the event any tax withholding obligation arising in connection with
the Shares will be satisfied under Section 4.3(a)(iii), then the Company may
elect to instruct any brokerage firm determined acceptable to the Company for
such purpose to sell on Participant’s behalf a whole number of shares of Stock
from those Shares that are then becoming vested as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the tax withholding
obligation and to remit the proceeds of such sale to the Company or the
Affiliate with respect to which the withholding obligation arises. Participant’s
acceptance of this Agreement constitutes Participant’s instruction and
authorization to the Company and such brokerage firm to complete the
transactions described in this Section 4.3(d), including the transactions
described in the previous sentence, as applicable. The Company may refuse to
deliver any certificate representing the Shares to Participant or his or her
legal representative until the foregoing tax withholding obligations are
satisfied.
(e)    Participant is ultimately liable and responsible for all taxes owed in
connection with the Shares, regardless of any action the Company or any of its
Affiliates takes with respect to any tax withholding obligations that arise in
connection with the Shares. Neither the Company nor any of its Affiliates make
any representation or undertaking regarding the treatment of any tax withholding
in connection with the awarding, vesting or payment of the Shares or the
subsequent sale of the Shares. The Company and its Affiliates do not commit and
are under no obligation to structure this Agreement to reduce or eliminate
Participant’s tax liability.


6

--------------------------------------------------------------------------------






ARTICLE V.    
RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS
5.1    Legends. The certificate or certificates representing the Shares, if any,
shall bear the following legend (as well as any legends required by the
Company’s charter and applicable law):
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF
WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
5.2    Refusal to Transfer; Stop-Transfer Notices. The Company shall not be
required (a) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(b) to treat as owner of such Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Shares shall have
been so transferred. Participant agrees that, in order to ensure compliance with
the restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
5.3    Removal of Legend. After such time as the Forfeiture Restriction shall
have lapsed with respect to the Shares, and upon Participant’s request, a new
certificate or certificates representing such Shares shall be issued without the
legend referred to in Section 5.1 and delivered to Participant. If the Shares
are held in book entry form, the Company shall cause any restrictions noted on
the book form to be removed.
ARTICLE VI.    
OTHER PROVISIONS
6.1    Administration. The Committee shall have the power to interpret the Plan,
the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Committee will be final, binding, and conclusive upon Participant, the
Company and all other interested persons. To the extent allowable pursuant to
applicable law, no member of the Committee or the Board will be personally
liable for any action, determination or interpretation made with respect to the
Plan, the Grant Notice or this Agreement.
6.2    Shares Not Transferable. The Shares and Retained Distributions may not be
sold, pledged, assigned or transferred in any manner unless and until the
Forfeiture Restrictions have lapsed. No Unreleased Shares or Retained
Distributions or any interest or right therein or part thereof shall be liable
for the debts, contracts or engagements of Participant or his or her successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect.


7

--------------------------------------------------------------------------------




6.3    Adjustments. The Committee may accelerate the vesting of all or a portion
of the Unreleased Shares in such circumstances as it, in its sole discretion,
may determine. Participant acknowledges that the Shares are subject to
adjustment, modification and termination in certain events as provided in this
Agreement and Section 11 of the Plan.
6.4    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
6.4, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.
6.5    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
6.6    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of Bermuda without reference to the principles
of conflicts of laws thereof.
6.7    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all applicable laws, including, without limitation, the
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Shares are
granted, only in such a manner as to conform to applicable law. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to applicable law.
6.8    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Shares in any material way without the prior written
consent of Participant.
6.9    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 6.2 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
6.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Shares, the Grant Notice and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.
6.11    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of the Company or any


8

--------------------------------------------------------------------------------




of its Affiliates or shall interfere with or restrict in any way the rights of
the Company or its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of Participant at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a written agreement between the Company or one of its Affiliates
and Participant.
6.12    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.
6.13    Sections 409A and 457A. This Agreement is not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Plan, the Grant
Notice or this Agreement, if at any time the Committee determines that this
Agreement (or any portion thereof) may be subject to Section 409A or Section
457A of the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
457A”), the Committee shall have the right in its sole discretion (without any
obligation to do so or to indemnify Participant or any other person for failure
to do so) to adopt such amendments to the Plan, the Grant Notice or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Committee determines are necessary or appropriate for this Agreement and the
award of Shares either to be exempt from the application of Section 409A or
Section 457A or to comply with the requirements of Section 409A or Section 457A.
6.14    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.
6.15    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Shares.
6.16    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
applicable law, each of which shall be deemed an original and all of which
together shall constitute one instrument.
6.17    Broker-Assisted Sales. In the event of any broker-assisted sale of
shares of Stock in connection with the payment of withholding taxes as provided
in Section 4.3(a)(iii) or Section 4.3(a)(v): (A) any shares of Stock to be sold
through a broker-assisted sale will be sold on the day the tax withholding
obligation arises or as soon thereafter as practicable; (B) such shares of Stock
may be sold as part of a block trade with other participants in the Plan in
which all participants receive an average price; (C) Participant will be
responsible for all broker’s fees and other costs of sale, and Participant
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale; (D) to the extent the proceeds
of such sale exceed the applicable tax withholding obligation, the Company
agrees to pay such excess in cash to Participant as soon as reasonably
practicable; (E) Participant acknowledges that


9

--------------------------------------------------------------------------------




the Company or its designee is under no obligation to arrange for such sale at
any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy the applicable tax withholding obligation; and (F) in the
event the proceeds of such sale are insufficient to satisfy the applicable tax
withholding obligation, Participant agrees to pay immediately upon demand to the
Company or its Affiliate with respect to which the withholding obligation arises
an amount in cash sufficient to satisfy any remaining portion of the Company’s
or the applicable Affiliate’s withholding obligation.
6.18    Lock-Up. Participant shall agree, if so requested by the Company and any
underwriter in connection with any public offering of securities of the Company,
not to directly or indirectly offer, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of or otherwise dispose of or transfer any shares
of Common Stock held by him or her for such period, not to exceed one hundred
eighty (180) days following the effective date of the relevant registration
statement filed under the Securities Act in connection with such public
offering, as such underwriter shall specify reasonably and in good faith. The
Company may impose stop-transfer instructions with respect to securities subject
to the foregoing restrictions until the end of such 180-day period.
6.19    Acceptance of Agreement, Plan and Grant Notice. By his or her acceptance
of the Grant Notice, Participant agrees to be bound by the terms and conditions
of the Agreement, the Plan and the Grant Notice. Participant has reviewed the
Agreement, the Plan and the Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to accepting the Grant Notice
and fully understands all provisions of the Grant Notice, the Agreement and the
Plan. Participant agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Agreement, Plan or the Grant Notice.


*    *    *


10

--------------------------------------------------------------------------------




EXHIBIT A

CERTAIN DEFINED TERMS
For purposes of the Grant Notice and the Agreement, the following terms have the
following meanings:
(a)    “Adjusted Book Value” means, for any year, (i) the consolidated
stockholder’s equity of the Company computed in accordance with GAAP, as
reflected in the Company’s financial statements, plus or minus (ii) accumulated
other comprehensive income (loss) (within the meaning of GAAP) as reflected in
the Company’s financial statements, plus (iii) the proceeds from the assumed
exercise of all outstanding “in-the-money” stock options, warrants, or similar
instruments, plus (iv) cash dividends and other distributions paid in respect of
the Company’s outstanding equity, and assuming that all cash dividends and cash
distributions are immediately reinvested in common shares of the Company using
the closing market price on the ex-dividend date, plus (v) any amounts paid by
the Company to its equityholders for the repurchase of shares of Company’s
outstanding equity. For purposes of determining “Adjusted Book Value” (A) the
following items shall not be taken into account, (x) the cumulative effect of
changes in accounting principles under GAAP, (y) the cumulative effective of
changes in tax laws and/or tax rates, and (z) the impact of extraordinary,
unusual and/or non-recurring items, in each case, at the discretion of the
Committee and (B) there shall be adjustments to give effect to any stock
dividends or stock splits.
(b)    “BVPS” means, for any year, Adjusted Book Value divided by Diluted Common
Shares Outstanding, as determined by the Committee in good faith.
(c)    “BVPS Growth Percentage” means, for the Performance Period, the
compounded annual growth rate in BVPS measured at the end of the Performance
Period over the BVPS measured at the end of the year prior to the beginning of
the Performance Period.
(d)    “BVPS Vesting Percentage” means a function of the BVPS Growth Percentage
achieved by the Company during the Performance Period, rounded to the nearest
tenth of a percent (0.1%), and shall be determined as follows:
 
BVPS Growth Percentage
(rounded to the nearest
tenth of a percent)
BVPS Vesting Percentage*
 
 
 
“Threshold Level”
 
 
 
 
 
 
 
 
 
 
 
“Target/Maximum Level”
 
 



*
In the event that the BVPS Growth Percentage falls between the performance
levels shown above, the BVPS Vesting Percentage shall be determined using a
straight line linear interpolation between the respective levels shown.





11

--------------------------------------------------------------------------------




(e)    “Diluted Common Shares Outstanding” means, (i) the total number shares of
Stock outstanding, plus all “in-the-money” stock options, warrants and similar
instruments and equity instruments (including any Restricted Stock Units) issued
to employees, officers, directors and consultants of the Company and its
Affiliates; provided, however, that Diluted Common Shares Outstanding shall be
equitably adjusted to give effect to any of the Company’s equity shares
repurchased during the Performance Period.
(f)    “Earned Shares” means (i) the number of Shares granted herein, multiplied
by (ii) the BVPS Vesting Percentage.
(g)    “Performance Period” means the period commencing on January 1, 20__ and
ending on the earlier of (i) December 31, 20__ or (ii) the consummation of a
Change in Control.


12